Citation Nr: 1817549	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-14 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a seizure disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1991 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In the Veteran's April 2014 VA Form 9, substantive appeal, she requested a hearing before the Board.  Such a hearing was scheduled for May 11, 2017; however, the Veteran did not appear for the hearing.  She has neither requested a new hearing, nor provided good cause for her absence.  As such, her hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that VA's duty to assist is fully satisfied.  In that regard, the Board finds that the current evidence is insufficient and, therefore, additional development is required prior to adjudication of the Veteran's claim.

In pertinent part, the Veteran is claiming that compensation benefits are warranted pursuant to 38 U.S.C. § 1151 for a seizure disorder.  Under the provisions of 38 U.S.C. § 1151, when a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C. § 1151; 38 C.F.R. § 3.361.  
The requirements of an 1151 claim are twofold.  First, there must be evidence of additional disability, as shown by comparing the Veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  VA considers each body part or system separately.  The additional disability must not be the result of the Veteran's willful misconduct.  38 U.S.C. § 1151(a); 38 C.F.R. § 3.361(c)(3).  Second, the additional disability must be caused by hospital care, medical/surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. § 3.361(c).

Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The proximate cause of additional disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  This may be shown through two means: (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, treatment, or examination; or by (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(d).

The Board emphasizes that the Veteran's claim is predicated on her contention that her seizures began after VA doctors placed her on medications and continued after VA doctors failed to remove her from medications.   

VA treatment records show that in April 2005, shortly after starting bupropion 150mg, the Veteran suffered her first seizure.  See April 2005 VA Medical Center (VAMC) records.  Thereafter, VA treatment providers stated that the seizure was bupropion-induced and discontinued the medication.  

In light of these facts and the legal requirements above, the AOJ procured a January 2013 VA examination and opinion to assess the specific etiology of the Veteran's seizures.  The examiner diagnosed tonic-clonic/grand mal seizures and opined that the Veteran's seizure disorder was not caused by VA and not due to carelessness, negligence, lack of proper skill, error in judgment or any similar instance of fault.  The examiner explained that the Veteran did present with an episode of syncope/seizures after starting Wellbutrin.  The treating physician at that time thought the event might be due to Wellbutrin and stopped the medication.  However, the examiner noted that she continued to have seizures even after the medication was discontinued.  The examiner indicated further that neurologists had not identified a cause for her seizures.  

Following this examination, however, April 2014 VA treatment records indicate that the Veteran continued to experience seizures until late 2012, early 2013 after she stopped medication therapy for both bupropion and tramadol.  

In the Veteran's April 2014 VA Form 9, substantive appeal, she stated that for close to seven years she also took tramadol, which induced seizures, until a new doctor "stepped in and noticed VA had kept [her] on tramadol - which induces seizures."  . 

The Veteran's VA medication and treatment history shows that, shortly before experiencing her first seizure, she was placed on tramadol and oxycodone in March 2005 for low back pain.  They also show that in March 2010, a VA treatment provider asked the Veteran not to use Ultram because it was known to reduce the seizure threshold.  "Ultram" is the brand name for the generic pain reliever tramadol.  However, the record does not otherwise show that the Veteran knew that "Ultram" was the brand name for tramadol.  In fact, regardless of the treatment provider's statements, the record indicates that the Veteran was still prescribed tramadol through May 2012. 

Based on this evidence, it is clear that a new medical examination and opinion are required.  In relevant part, the January 2013 VA examination is insufficient as the VA examiner did not consider or discuss the Veteran's use of tramadol or whether such use could have cause or aggravated the Veteran's seizures.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Accordingly, on remand, the AOJ must procure a new VA examination consistent with the directives below. 
Accordingly, the case is REMANDED for the following actions:

1.  Make reasonable efforts to obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2017).

2.  Following the records development above, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's seizure disorder.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

a)  The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's seizure disorder constitutes an additional disability caused or aggravated by VA medical treatment, to include but not limited to medication treatment or a combination of medication treatment with bupropion, tramadol, and/or oxycodone. 

b)  If so, the examiner should also opine as to whether the proximate cause of such disorder was: (1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA; or (2) an event not reasonably foreseeable.
The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

The examiner is advised that the Veteran is competent to report her symptoms/history and that such reports must be acknowledged and considered in formulating any opinion. If her reports are discounted, the examiner should provide a reason for doing so.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

